BLAND, P. J.
The offer of respondents, in view of all *525the facts, was a fair and equitable one, as much so as any chancellor could on the evidence have adjudicated, and it is the only relief which equity affords the appellants. That it may yet be available tc them, we reverse and remand the cause, with directions to the circuit court, to ascertain the present cost of the lands to respondent Collins, excluding the costs of the sale of the one-hundred-and-seventy-acre tract by the trustee and charging him with all the rents accrued, and enter a decree giving the appellants the right to redeem all of the lands within a reasonable time, to be fixed in the decree, and providing that in default of payment of the amount found necessary to redeem on or before the day fixed, that appellants’ equities in and to all of said lands on account of the foreclosure sales, be forever barred.
It is further ordered that the costs of the appeal be taxed to appellants.
All concur.